Exhibit 10.26
AMENDMENT NO. 5 TO CRUDE OIL SUPPLY AGREEMENT
     THIS AMENDMENT NO.5 TO CRUDE OIL SUPPLY AGREEMENT (the “Amendment”), dated
as of March 24, 2011 but effective as of March 1, 2011(the “Amendment Effective
Date”), is made by and between CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an
Indiana limited partnership (“Customer”), and LEGACY RESOURCES CO., L.P., an
Indiana limited partnership (“Supplier”). Each of Customer and Supplier is
sometimes referred to hereinafter individually as a “Party” and they are
collectively referred to as the “Parties.” Capitalized terms used but not
defined in this Amendment shall have the meanings ascribed to such terms in the
Agreement (as defined below).
RECITALS
     WHEREAS, Customer owns and operates a refinery in Princeton, Louisiana (the
“Refinery”) for the processing and refining of crude oil into specialty
lubricating oils and other refined products;
     WHEREAS, Supplier is able to obtain certain commodities, including crude
oil, from various supply sources;
     WHEREAS, the Parties entered into that certain Crude Oil Supply Agreement
(the “Agreement”) dated as of April 30, 2008 and as subsequently amended,
whereby Customer agreed to purchase from Supplier, and Supplier agreed to sell
and supply to Customer, crude oil on a just in time basis in order to meet the
inventory requirements of the Refinery;
     WHEREAS, pursuant to Section 23 of the Agreement, the Parties desire to
amend certain provisions of the Agreement as of the Amendment Effective Date;
and
     WHEREAS, contemporaneously herewith, Customer is delivering to Supplier the
Termination Notice attached hereto as Exhibit A to terminate the Agreement upon
the expiration of the Wind Up Period on May 31, 2011.
AMENDMENT TO AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree to amend the Agreement as of the Amendment
Effective Date as follows:
     1. Defined Term. The definition of the following capitalized term used in
the Agreement is deleted and replaced in its entirety with the following
definition:
     “Average Purchase Price” means the sum of (i) the monthly average per
barrel price quoted for the first nearby month for West Texas Intermediate crude
oil on the New York Mercantile Exchange and (ii) $5.15 per barrel, or such other
price as may be agreed by the Parties in accordance with Section 5.
     2. Modification of Effectiveness of Termination. Section 10(c) is deleted
and replaced in its entirety with the following:

1



--------------------------------------------------------------------------------



 



     “(c) Effectiveness of Termination. Termination of this Agreement after a
Termination Notice shall be effective upon the expiration of the Wind Up Period.
The Wind Up Period shall be deemed to have ended on the later of (i) the
sixtieth (60th) day following the date that a Termination Notice is delivered by
one Party to the other and (ii) the last day of the calendar month in which such
60th day occurred if such 60th day is not the last day of a calendar month, in
order to effect an orderly transition to a new crude oil supplier, as crude oil
supply arrangements are made on a full calendar month basis under standard
industry practices.”
     3. All other terms and conditions of the Agreement are unchanged and remain
in full force and effect as of the Amendment Effective Date.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written, but effective as of March 1, 2011.

            CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
      By:   Calumet LP GP, LLC, its general partner             By:   Calumet
Operating, LLC, its sole member             By:   Calumet Specialty Products
Partners, L.P.,         its sole member            By:   Calumet GP, LLC, its
general partner             By:   /s/ R. Patrick Murray, II         Name:   R.
Patrick Murray, II        Title:   Vice President & CFO        LEGACY RESOURCES
CO., L.P.
      By:   Legacy Acquisitions, Inc., its general partner             By:   /s/
Mark F. Smith         Name:   Mark F. Smith        Title:   President     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMINATION NOTICE
     Pursuant to Section 10 of that certain Crude Oil Supply Agreement, dated as
of April 30, 2008 and as subsequently amended through March 24, 2011 (the
“Agreement”), by and between CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an
Indiana limited partnership (“Customer”), and LEGACY RESOURCES CO., L.P., an
Indiana limited partnership (“Supplier”), effective March 24, 2011 (the “Notice
Date”), Customer hereby delivers to Supplier this Termination Notice to
terminate the Agreement upon the expiration of the Wind Up Period on May 31,
2011, in accordance with Section 10(c) of the Agreement, and Supplier hereby
acknowledges the receipt of this Termination Notice on the Notice Date.
Capitalized terms used but not defined in this Termination Notice shall have the
meanings ascribed to such terms in the Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



            CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
      By:   Calumet LP GP, LLC, its general partner
      By:   Calumet Operating, LLC, its sole member
      By:   Calumet Specialty Products Partners, L.P., its sole member
      By:   Calumet GP, LLC, its general partner
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II     
  Title:   Vice President & CFO     

          AGREED AND ACKNOWLEDGED:


This 24th day of March, 2011.


LEGACY RESOURCES CO., L.P.
      By:   Legacy Acquisitions, Inc.,         its general partner             
        By:   /s/ Mark F. Smith         Name:   Mark F. Smith        Title:  
President       

 